Citation Nr: 0410275	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-08 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disease, classified 
as angioedema/urticaria (including claimed as secondary to 
service-connected sinusitis or due to Agent Orange exposure).

2.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1965 to August 1968 
(including Vietnam service from March 1967 to March 1968) and 
February 1970 to January 1978.  He apparently had other period or 
periods of active/inactive service (which will be addressed in the 
REMAND section below).

Historically, a March 1994 rating decision denied service 
connection for skin disease, classified as angioedema/urticaria 
and tinea pedis (including claimed as due to Agent Orange 
exposure).  Tinea was not listed as an issue, but was considered 
in the discussion.  After appellant was provided notification of 
that rating decision, he did not file a timely Notice of 
Disagreement therewith.  That March 1994 rating decision 
represents the last final decision with regards to the service 
connection issues.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Nashville, 
Tennessee, Regional Office (RO), which denied reopening of the 
skin disease service connection claim and denied service 
connection for a sinus disorder.  Although appellant requested an 
RO hearing and such hearing was scheduled, he subsequently 
cancelled it.  

An August 2002 rating decision granted service connection for 
diabetes mellitus based on presumptive herbicide exposure and 
denied service connection for urticaria secondary to diabetes.  A 
March 2003 rating decision granted service connection for 
sinusitis (thereby rendering that granted service connection issue 
moot).  

In a March 2003 Supplemental Statement of the Case, the RO 
determined that new and material evidence had been submitted to 
reopen the skin disease service connection claim, insofar as 
angioedema/urticaria was concerned, and denied the claim on the 
merits.  It was also noted that the Agent Orange law had changed 
since the prior disallowed claim and so these were considered as  
part of the new claim.  However, in that March 2003 Supplemental 
Statement of the Case, the RO also determined that the skin 
disease service connection claim, insofar as tinea pedis was 
concerned, was a new claim, incorrectly stating that a "specific 
claim for service connection for tinea pedis has not been 
adjudicated."  This determination apparently stems from the fact 
that tinea was not listed in the issue.  As this presents the 
broadest possible review, the Board will also consider the issue 
de novo and as such the issues are as listed on the title page. 

A November 2003 Travel Board hearing was held before the 
undersigned Board Member.  Although additional issues appear to 
have been raised in a written statement by appellant, inasmuch as 
they have not been developed for appellate review, they are 
referred to the RO for appropriate action.  Kellar v. Brown, 6 
Vet. App. 157 (1994).

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide notice if 
further action is required on appellant's part.


REMAND

Appellant's service records and a February 1990 application for VA 
disability benefits indicate that appellant had active service 
from August 1965 to August 1968 and February 1970 to January 1978, 
and may have had additional period or periods of active service 
and/or inactive service.  It does not appear that the RO has 
sought verification of any additional period or periods of active 
service and/or inactive service nor specifically sought any 
associated medical records.  Since the appellate issues involve 
service connection, verification of any additional period or 
periods of active service and/or inactive service and an attempt 
to obtain all available medical records pertaining to such 
period(s) would appear warranted.  

With regard to the skin disease service connection claims, insofar 
as angioedema/urticaria is concerned, appellant has submitted a 
written medical article in July 1999 and a written statement from 
a medical school professor of allergy and immunology in December 
2003, that suggest a relationship may exist between appellant's 
service-connected sinus disorder and his angioedema/urticaria.  
Since appellant has not been afforded appropriate VA examination 
with medical opinion rendered addressing the etiology of his 
angioedema/urticaria, such examination with medical opinion should 
be arranged by the RO.  Examination as to etiology of all the 
pathology is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and request that any 
additional active and inactive service periods be verified and any 
additional service medical records (inpatient, outpatient) 
pertaining to such periods be obtained and associated with the 
claims folder.  In the event that additional service medical 
records are unavailable, this should be noted in writing in the 
claims folder.  

2.  Thereafter, the RO should arrange appropriate VA 
examination(s) medically indicated, such as dermatologic, Agent 
Orange, and/or immunologic examination(s), to determine the 
etiology of any skin pathology presently manifested.  The 
examiner(s) should review the entire claims folder and express an 
opinion, including degree of probability in terms of is it at 
least as likely as not (i.e., is there at least a 50 percent 
probability) as to the following:  (i) is any skin pathology 
causally or etiologically related to military service, including 
Agent Orange exposure; (ii) is any skin pathology causally or 
etiologically related to a service-connected disability, including 
sinusitis or diabetes, (or medications taken for a service-
connected disability); and (iii) did a service-connected 
disability, including sinusitis or diabetes (or medications taken 
for a service-connected disability) aggravate any skin pathology?

	The term "aggravate" used herein refers to post-service 
aggravation of a non-service-connected condition by a service-
connected condition, to wit: an increase in severity of a non-
service-connected disability (any additional impairment of earning 
capacity) attributable to and caused by an already service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The examination report(s) should contain an adequate discussion of 
appellant's medical history, as well as clinical findings upon 
which the diagnosis is based, and provide a sufficient rationale 
for the medical conclusions.  If these matters cannot be medically 
determined without resort to mere conjecture, this should be 
commented upon by the examiner(s) in the report(s).

3.  The RO should consider any additional evidence and 
readjudicate the appellate issues with consideration of applicable 
court precedents and statutory and regulatory provisions, under 
all appropriate legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the Board 
for further appellate consideration, after compliance with 
appropriate appellate procedures, including issuance of a 
supplemental statement of the case.  No action by the appellant is 
required until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




